                        1:19-cv-01305-JES # 11       Page 1 of 24
                                                                                               E-FILED
                                                             Monday, 02 December, 2019 11:50:01 AM
                                                                        Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                                AT PEORIA

MICHAEL ANTHONY CLARK,                    )
                                          )
              Petitioner,                 )
                                          )
                                          )       Case No. 19-cv-1305-JES
                                          )
FREDERICK ENTZEL, Warden                  )
                                          )
              Respondent.                 )

           RESPONSE TO PETITION FOR WRIT OF HABEAS CORPUS

       The respondent, for his response to the petitioner’s petition (R. 1, 2 1) for writ

of habeas corpus under 28 U.S.C. § 2241, states:

                                   INTRODUCTION

       Michael Anthony Clark is a convicted drug dealer who has already

exhausted every opportunity to challenge his 2005 drug and gun convictions. Yet

he brings this petition pursuant to 28 U.S.C. § 2241 and the saving clause of 28

U.S.C. § 2255(e), arguing that the Supreme Court’s recent decision in Rehaif v.

United States, 139 S. Ct. 2191 (2019), affords him another shot at vacating his two

convictions for being a felon in possession of a firearm under 18 U.S.C. § 922(g)(1).

Specifically, Clark argues that he thought his civil rights were restored prior to his



       1Citations to “R.” refer to filings in Clark’s present 2241 petition, No. 19-cv-1305
(CDIL), and citations to “Crim. R.” refer to filings in Clark’s criminal case and prior 2255
proceeding, No. 05-cr-80810 (EDMI).
                                              1
                       1:19-cv-01305-JES # 11      Page 2 of 24




2005 convictions, and therefore that Rehaif calls into question whether he had the

requisite intent to be convicted of being a felon in possession. (See R. 1, R. 2). But

Rehaif does not apply to his case. Rehaif only extended the statute’s “knowingly”

requirement to § 922(g)(1)’s prior felony element—requiring that the defendant

knew he had previously been convicted of a felony. Nothing in Rehaif extends that

knowledge requirement further, to the affirmative defense in 18 U.S.C. § 921 on

which Clark relies. So even after Rehaif, the government only has to prove that

Clark knew about his prior felony conviction; it does not have to take the additional

step of proving (under § 921(a)(20) or otherwise) that he knew he was prohibited

from possessing a firearm. Ignorance of the law remains no defense. Thus, Rehaif

does not permit Clark to seek relief under the saving clause.

      But even if Rehaif were to apply as Clark now argues, the record forecloses

his claim. Clark’s own filings establish that he did, in fact, know that his gun rights

were not restored under Michigan law when he illegally possessed the guns here.

And because Clark is serving a 600-month concurrent sentence for his continuing

criminal enterprise conviction—which is not even arguably affected by Rehaif—

the concurrent sentence doctrine also forecloses Clark from obtaining any relief.

Clark’s petition should be denied.




                                          2
                      1:19-cv-01305-JES # 11     Page 3 of 24




                           FACTUAL BACKGROUND

I.    Clark’s 2005 Convictions and Direct Appeal

      In 2005, Michael Anthony Clark was charged in the United States District

Court for the Eastern District of Michigan with conspiracies to distribute

marijuana, cocaine, and cocaine base, as well as running a continuing criminal

enterprise with respect to the marijuana and cocaine conspiracies, being a felon in

possession of a firearm, money laundering, a money laundering conspiracy, and

several counts of unlawful use of a communication facility. (Crim. R. 259-2:

Superseding Indictment, Pg. ID 1623–61). Before trial, Clark moved to dismiss his

two felon in possession counts, arguing that his rights to possess a firearm

following his 1984 robbery conviction had been restored in 1990, prior to a 1992

change in Michigan law which established a new procedure for restoring gun

rights for convicted felons. (Crim. R. 156: Motion to Dismiss). Clark conceded, for

purposes of his motion, that his rights had not been restored under the procedure

outlined in the 1992 law. (Id. at 7). The district court judge denied Clark’s motion,

finding that the Ex Post Facto clauses of both the United States and Michigan

constitutions were not violated by Michigan’s 1992 law. (Crim. R. 210: Opinion

and Order, at 3–5).

      Clark proceeded to trial, and the jury convicted him on the drug and felon

in possession counts. (Crim. R. 351: Verdict Form, Pg. ID 2477–84). The district


                                         3
                       1:19-cv-01305-JES # 11     Page 4 of 24




judge sentenced Clark to concurrent sentences of 600 months for continuing a

criminal enterprise, 600 months for conspiracy to distribute cocaine, 480 months

for conspiracy to distribute marijuana, 120 months for the felon in possession

counts, and 48 months for several unlawful uses of a communication facility.

(Crim. R. 455: Original Judgment, Pg. ID 2832–37). The Sixth Circuit affirmed

Clark’s convictions, except the marijuana and cocaine conspiracies, which the

court held were lesser-included offenses of the continuing criminal enterprise

conviction (and thus violated the Double Jeopardy Clause). United States v. Clark,

454 Fed. Appx. 435 (6th Cir. 2011). The Sixth Circuit also remanded for

resentencing. Id. at 449. The district judge then resentenced Clark to essentially the

same sentence he received originally, including the 600-month sentence for the

continuing criminal enterprise. (Crim. R. 601: Amended Judgment, Pg. ID 7407–

13).

II.    Clark’s Motions Pursuant to 2255

       Clark filed several motions to vacate his sentence under 28 U.S.C. § 2255.

(Crim. R. 627: Motion to Vacate, Pg. ID 7580–95; Crim. R. 655: Amended Motion,

Pg. ID 7800–54; Crim. R. 663: Supplemental Motion, Pg. ID 7885–92). He raised a

host of claims, including that his trial counsel had been ineffective at competently

litigating his innocence on his felon in possession convictions. (Crim. R. 627:

Motion to Vacate Sentence Under 2255, Page ID 759). The magistrate judge

                                          4
                       1:19-cv-01305-JES # 11      Page 5 of 24




recommended denying Clark’s motion in its entirety. (Crim. R. 683: Report and

Recommendation, Page ID 7983–8004). The district judge issued an order adopting

the magistrate judge’s report and recommendation. (Crim. R. 692: Order Adopting

683 Report and Recommendation, Page ID 8059–66).

       Clark filed a notice of appeal and a petition for a certificate of appealability

(Crim. R. 694, Page ID 8068–70; Crim. R. 695, Page ID 8071–8073). The Sixth Circuit

denied Clark’s petition for a certificate of appealability, again rejecting Clark’s

claims that his trial counsel was ineffective in litigating his felon in possession

convictions. (Crim. R. 701).

III.   Clark’s Present 2241 Petition

       Clark has now filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241 in this Court. (R. 1: 2241 Petition; R. 2: Memorandum of Law in Support of

2241 Petition). Clark contends that the Supreme Court’s recent decision in Rehaif

v. United States, 139 S. Ct. 2191 (2019), affords him a new basis for challenging his

felon in possession convictions. He claims that Rehaif not only required the

government to prove a defendant’s knowledge of his prior felony under

§ 922(g)(1), but also required the government to disprove the defendant’s

knowledge for the affirmative defenses in § 921—including as to Clark’s new claim

under § 921(a)(20) that he thought his civil rights had been restored. Neither the

law nor the facts here support Clark’s argument.

                                           5
                       1:19-cv-01305-JES # 11       Page 6 of 24




                                   JURISDICTION

      A saving clause habeas claim under 28 U.S.C. § 2241 arises under federal

law. This Court therefore has subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331. See Harris v. Warden, 425 F.3d 386, 388 (7th Cir. 2005); see also Prevatte v.

Merlack, 865 F.3d 894, 901 (7th Cir. 2017) (“failure to satisfy § 2255(e) does not affect

the subject-matter jurisdiction to consider a § 2241 petition”) (citations omitted).

                              LEGAL BACKGROUND

      At common law, the writ of habeas corpus was used to challenge the

validity of executive detention without trial. See Lindh v. Murphy, 96 F.3d 856, 867

(7th Cir. 1996) (en banc), rev’d on other grounds, 521 U.S. 320 (1997). In the early part

of the twentieth century, the Supreme Court broadly interpreted later-enacted

statutes authorizing habeas corpus relief in a manner that transformed the writ

into a device for “[c]ollateral review of judgments entered after full opportunity

for litigation.” Id. at 868. These decisions led to a large increase in the number of

federal prisoner habeas corpus petitions. See United States v. Hayman, 342 U.S. 205,

211-213 (1952). And these filings disproportionately burdened those district courts

whose territorial jurisdiction encompassed a major penal institution because a writ

of “habeas corpus” acts on the prisoner’s jailer and must therefore be filed in the

district of his confinement. See Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004); Wales v.

Whitney, 114 U.S. 564, 574 (1885); 28 U.S.C. § 2241(a). The resolution of these


                                           6
                       1:19-cv-01305-JES # 11      Page 7 of 24




petitions was problematic, however, because the districts of confinement were

often located “far from the scene of the facts, the homes of the witnesses and the

records of the sentencing court.” Hayman, 342 U.S. at 213–214.

      In 1948, Congress responded favorably to a proposal by the Judicial

Conference “to alleviate the burden of habeas corpus petitions filed by federal

prisoners in the district of confinement,” United States v. Addonizio, 442 U.S. 178,

185 (1979), by creating a substitute post-conviction remedy for federal prisoners.

Codified at 28 U.S.C. § 2255(a), this new statutory motion procedure diverted

federal prisoner collateral attacks away from the district of confinement and

channeled them into “the more convenient jurisdiction of the sentencing court,”

Hayman, 342 U.S. at 219, while still “afford[ing] federal prisoners a remedy

identical in scope to federal habeas corpus.” Davis v. United States, 417 U.S. 333,

343 (1974). To that end, Section 2255 provides that “[a] prisoner in custody under

sentence of a court established by Act of Congress claiming the right to be released

upon the ground that the sentence was imposed in violation of the Constitution or

laws of the United States . . . may move the court which imposed the sentence to

vacate, set aside, or correct the sentence.” 28 U.S.C. § 2255(a).

      The 1948 legislation also contained an exclusivity provision that reflected

Congress’s intent that this new motion remedy be used instead of, and not in

addition to, the traditional habeas corpus remedy. This provision states that

                                          7
                        1:19-cv-01305-JES # 11        Page 8 of 24




district courts “shall not . . . entertain[]” a federal prisoner’s application for a writ

of habeas corpus “unless it appears that the remedy by motion [under Section

2255] is inadequate or ineffective to test the legality of [the prisoner’s] detention.”

28 U.S.C. § 2255(e); see also Poe v. LaRiva, 834 F.3d 770, 772 (7th Cir. 2016) (“Federal

prisoners who seek to bring collateral attacks on their conviction or sentence must

ordinarily bring an action under 28 U.S.C. § 2255.”). Although there is no

legislative history to illuminate the meaning of the “unless” caveat of Section

2255(e), the Seventh Circuit has explained that it most likely was included to guard

against any claim that the exclusivity proviso (which barred prisoners from

seeking “habeas corpus” relief) violated the Suspension Clause. 2 See, e.g., Taylor v.

Gilkey, 314 F.3d 832, 834-35 (7th Cir. 2002); In re Davenport, 147 F.3d 605, 609 (7th

Cir. 1998).

       Because, the theory goes, this provision would save Section 2255 from

constitutional invalidation, it is often called the “saving clause” (or “savings

clause”). As it turns out, the clause was not constitutionally necessary because “the

‘writ’ protected by the [Suspension Clause] is the writ known in 1789—the pretrial

writ used to thwart unjustified detention by the executive branch—and not the

statutory extensions of collateral review later enacted by Congress.” Lindh, 96 F.3d


       2“The Privilege of the Writ of Habeas Corpus shall not be suspended, unless when
in Cases of Rebellion or Invasion the public Safety may require it.” U.S. Const. art. I, § 9,
cl. 2.
                                             8
                       1:19-cv-01305-JES # 11      Page 9 of 24




at 867-68; see Benefiel v. Davis, 403 F.3d 825, 827 (7th Cir. 2005) (“What is protected

from suspension is the writ that limits a person’s detention by the executive branch

without trial.”). Nonetheless, even though the saving clause is apparently not a

constitutional necessity, it “remains in force as a statutory rule of decision.” Taylor,

314 F.3d at 835.

      In Davenport, 147 F.3d 605, was the Seventh Circuit’s first, and still most

comprehensive, interpretation of this “statutory rule of decision.” Davenport

concluded that Section 2255 may fairly be termed “inadequate or ineffective”

within the meaning of Section 2255(e) when an intervening, retroactive decision of

the Supreme Court decided after a federal prisoner has completed his initial

collateral attack under Section 2255 narrows the reach of a substantive criminal

statute so as to establish that the prisoner has been convicted of a non-existent

offense. 147 F.3d at 608-12.

      The court found that a prisoner who had met this standard when he claimed

that his conviction for “using” a firearm during and in relation to a drug offense

under 18 U.S.C. § 924(c) based on evidence that he merely possessed a firearm—

conduct that [the Seventh Circuit] (and others) had concluded was sufficient to

constitute “use”—was no longer a crime after Bailey v. United States, 516 U.S. 137

(1995), which narrowed the definition of “use” to those instances where the

firearm was actively employed. Because Bailey was retroactive to cases on

                                           9
                       1:19-cv-01305-JES # 11      Page 10 of 24




collateral review and was decided after the prisoner completed his initial Section

2255 motion, when prior circuit law foreclosed his possession-as-use challenge

such that he did not have a reasonable opportunity to test the legality of his

detention earlier, the prisoner could seek relief from this “fundamental defect”

under Section 2241. Id. at 611; see also United States v. Prevatte, 300 F.3d 792, 799-800

(7th Cir. 2002) (summarizing Davenport’s holding).

      The Seventh Circuit has, generally speaking, since condensed Davenport’s

holding into a three-part test. See, e.g., Montana v. Cross, 829 F.3d 775, 783-84 (7th

Cir. 2016). A petitioner who brings a Davenport petition under 28 U.S.C. § 2241

must establish (i) his claim relies on a retroactive decision of statutory

interpretation, and not a constitutional one that he could invoke in a successive

Section 2255 motion; (ii) he could not have brought his claim on direct appeal or

in his initial Section 2255 motion; and (iii) the error is grave enough to be deemed

a miscarriage of justice, such as a conviction for a non-existent offense. Id. (citations

omitted). Regarding the third part of the test, a “miscarriage of justice” includes a

sentence that exceeds the applicable maximum under a statute or under the

mandatory Guidelines. See, e.g., Brown v. Rios, 696 F.3d 638, 640-41 (7th Cir. 2012)

(maximum sentence); Brown v. Caraway, 719 F.3d 583, 587-88 (7th Cir. 2013)

(mandatory career-offender guideline sentence).




                                           10
                         1:19-cv-01305-JES # 11     Page 11 of 24




          Clark’s petition fails the third prong: that Clark has raised an error in his

conviction grave enough to be deemed a miscarriage of justice. This is the case for

two reasons: (1) The Supreme Court’s decision in Rehaif v. United States, 139 S. Ct.

2191 (2019)—on which Clark relies to challenge his 2005 felon in possession

convictions—does not apply to Clark’s claims in the way he suggest, and (2) even

if Rehaif did apply as Clark now claims, the record is clear that Clark knew his civil

rights had not been restored and that he had the requisite intent to be convicted

under 18 U.S.C. § 922(g)(1). In addition, because Clark’s 600-month sentence for

his continuing criminal enterprise conviction remains intact regardless of what

happens here, the concurrent sentence doctrine also bars him from obtaining any

relief.

                                      ARGUMENT

  I.      Clark’s Claim is Not Cognizable in a 2241 Petition

          a.    Rehaif does not apply to Clark’s claim

          In Rehaif v. United States, 139 S. Ct. 2191 (2019), the Supreme Court examined

the elements of a conviction under 18 U.S.C §§ 922(g) and 924(a)(2). The Court held

that the statute’s mens rea in § 924(a)(2)—“knowingly”—applied to all of the non-

jurisdictional elements in § 922(g), including the defendant’s “status as a person

barred from possessing a firearm.” Id. at 2195. So to convict a defendant under

§ 922(g)(1) after Rehaif, the government must not only prove that he was


                                            11
                       1:19-cv-01305-JES # 11   Page 12 of 24




previously convicted of a felony, but also prove that he knew he was previously

convicted of a felony. See id. at 2200.

      Clark does not now contest—nor has he ever contested—that when he

possessed guns in February and May of 2005, he knew of his previous felony

conviction for robbery. (See Crim. R. 156: Motion to Dismiss; Crim. R. 627: Motion

to Vacate Sentence Pursuant to 2255; R. 2: Memorandum of Law in Support of 2241

Petition). Rather, he argues that Rehaif now opens the door to a twist on his

previous affirmative defense, requiring the government to disprove his

reformulated contention that he thought his gun rights had been restored under

Michigan law. (R. 2: Memorandum of Law in Support of 2241 Petition, at 91–110).

Without stating so explicitly, Clark relies on a separate statutory provision—18

U.S.C. § 921(a)(20)—which states that a “crime punishable by imprisonment for a

term exceeding one year”—as this language appears in § 922(g)(1)—does not

include “[a]ny conviction which has been expunged, or set aside or for which a

person has been pardoned or has had civil rights restored.” 18 U.S.C. § 921(a)(20).

In addition to this definition, § 921 provides a whole host of other definitions and

affirmative defenses to gun prosecutions under Title 18, including specific

definitions of various firearms and other weapons.

      But nothing in Rehaif stretches the “knowingly” mens rea in § 924(a)(2)

beyond the elements of § 922(g), requiring the government to disprove every

                                          12
                      1:19-cv-01305-JES # 11      Page 13 of 24




possible definitional carve-out or affirmative defense in § 921. Unlike the element

in § 922(g)(1) that a defendant be convicted of a felony in order to render them

prohibited from possessing a firearm, § 921(a)(20)’s exception for a defendant’s

prior restoration of civil rights is an affirmative defense, not an element of the

offense. See United States v. Zuniga, 767 F.3d 712, 719 (7th Cir. 2014) (holding that

the trial judge—not the jury—properly determined whether defendant’s rights

had been restored for purposes of a § 922(g)(1) conviction, as such determination

constituted “an affirmative defense, not an element of the offense.”); see also United

States v. Stockett, 157 Fed. Appx. 920 (7th Cir. 2005) (noting that “[s]everal circuits

have held that § 921(a)(20) is essentially an affirmative defense that must be raised

by the defendant before the government has any obligation to prove the

continuing vitality of a conviction.”). Thus, the government is not required to

prove—as an element of § 922(g)(1)—that a defendant’s civil rights were not

restored in order to sustain a felon in possession conviction. See Zuniga, 767 F. 3d

at 719; cf. United States v. Smith, 981 F.2d 887, 891–92 (6th Cir. 1992) (requiring a

defendant to raise the “antique firearm[]” exception under 921 with “sufficient

evidence” before “the burden shifts to the government to disprove its

applicability”).

      If the government is not required to disprove the existence of § 921(a)(20)’s

affirmative defense as an element of every § 922(g) offense, then it follows that the

                                          13
                       1:19-cv-01305-JES # 11       Page 14 of 24




government need not disprove the defendant’s knowledge of § 921(a)(20) as an

element of every § 922(g) offense. Rehaif, after all, only extended the “knowingly”

mens rea to § 922(g)’s elements, and then only as a matter of statutory

construction—because § 924(a)(2) requires a “knowing[] violat[ion]” of § 922(g).

By contrast, nothing in § 924(a)(2) mentions § 921 at all, much less requires the

government to disprove the defendant’s knowledge of § 921’s various carve-outs.

Indeed, Clark’s claim suggests that in a post-Rehaif world, the government must

not only prove that a defendant knew he was previously convicted of a felony, but

also disprove his potential knowledge and the existence of every possible

affirmative defense and exception in § 921. Rehaif does not require this. And as the

Supreme Court has held in analogous contexts, “proof of the nonexistence of all

affirmative defenses has never been constitutionally required.” Smith v. United

States, 568 U.S. 106, 110 (2013) (quoting Patterson v. New York, 432 U.S. 197, 210

(1977)); see also Dixon v. United States, 548 U.S. 1 (2006).

      In short, Rehaif changes nothing about the validity of Clark’s convictions.

The government has proven every element of Clark’s felon in possession

convictions (including that Clark knew he was a convicted felon), and it was never

required to prove—nor is it required to do so now—that Clark knew his civil rights

to possess a firearm had not been restored. Thus, Clark he has not raised an error

with his convictions “grave enough . . . to be deemed a miscarriage of justice.”

                                           14
                       1:19-cv-01305-JES # 11    Page 15 of 24




Montana, 829 F.3d at 783. Indeed, he has raised no error with his convictions at all,

and the saving clause does not permit Clark to bring a petition under 28 U.S.C. §

2241 on this claim.

      b.     Even if Rehaif does apply, the Government preserves for further
             review its position that the motion remedy under 2255 is inadequate
             or ineffective to test the legality of a prisoner’s detention only if a
             class of argument is categorically excluded under the statute

      The government acknowledges that Davenport is the “law of the circuit.”

Beason v. Marske, 926 F.3d 932, 935 (7th Cir. 2019). The government, however,

preserves for further review its position that a motion to vacate under Section 2255

is inadequate or ineffective to test the legality of a prisoner’s detention only when

it cannot remedy a particular category of claim. See generally McCarthan v. Director

of Goodwill Industries-Suncoast, Inc., 851 F.3d 1076 (11th Cir. 2017) (en banc); Prost

v. Anderson, 636 F.3d 578, 584 (10th Cir. 2011); Brown v. Caraway, 719 F.3d at 597

(Easterbrook, C.J., statement concerning the circulation of the opinion under

Circuit Rule 40(e)).

      First, the language of the saving clause suggests a focus on whether a

particular challenge to the legality of the prisoner’s detention is cognizable under

Section 2255, not on the likelihood that the challenge would have succeeded in a

particular court at a particular time. Thus, that a defendant’s argument would

have been contrary to binding precedent at the time of direct appeal or Section

2255 motion does not render the motion remedy inadequate or ineffective. Cf.
                                         15
                       1:19-cv-01305-JES # 11      Page 16 of 24




Perry v. United States, 877 F.3d 751, 755 (7th Cir. 2018) (“If [the defendant] met an

appellate error . . . , he could have petitioned the court to hear his case en banc . . .

or sought certiorari from the Supreme Court . . . .”).

      Second, Davenport and its successors have placed the saving clause in

conflict with Section 2255(h). It is anomalous to characterize the motion remedy as

inadequate or ineffective when the unavailability of Section 2255 relief in a

particular case results from Congress’s choice regarding under which

circumstances a defendant may file a second or successive § 2255 motion. See

Brown v. Caraway, 719 F.3d at 600 (Easterbrook, C.J.) (“What sense can it make to

hold that the 1996 amendments to § 2255 are self-defeating?”).

      Third, prisoners who are permitted to use the saving clause to attack their

convictions or sentences have greater latitude in pursuing their claims than

prisoners who pursue relief under Section 2255. Unlike a movant who brings a

motion under Section 2255, a petitioner under Section 2241 has no statute of

limitations he must meet, need not obtain approval to file a second or successive

collateral attack, and need not obtain a certificate of appealability to appeal a

district court’s decision. Compare 28 U.S.C. § 2241 with 28 U.S.C. §§ 2255, 2244(b)(3),

and 2253(c). And now there is, at least facially, a question whether a prisoner may

seek saving clause relief based on retroactive, circuit-level decision of statutory

interpretation, even though “a prisoner with a second or successive constitutional

                                           16
                       1:19-cv-01305-JES # 11      Page 17 of 24




claim can secure relief only when the Supreme Court acts.” Chazen, 938 F.3d at 864

(Barrett, J., concurring); see 28 U.S.C. § 2255(h)(2). “That is an odd state of affairs.”

Id. In short, a saving clause petitioner has a remedy superior to that of a

Section 2255 movant. It is farfetched to suppose that Congress intended such

results when it enacted the Antiterrorism and Effective Death Penalty Act in 1996

that established the one-year limitations period and the conditions precedent for

bringing a successive Section 2255 motion and obtaining appellate review of the

denial of a Section 2255 motion.

      Finally, permitting prisoners to resort to Section 2241 to bring claims that

fall within the scope of Section 2255(a) undermines one of the primary purposes

behind Congress’s enactment of Section 2255 in 1948: to address the serious

administrative problems caused by the requirement that habeas petitions be

brought in the district of incarceration. See Hayman, 342 U.S. at 210-19; see also

Brown, 719 F.3d at 600 (Easterbrook, C.J.) (“Finally, the panel’s decision

undermines one of § 2255’s principal objectives: directing post-judgment litigation

to the sentencing court.”).

      In Chazen, 938 F.3d 851, Judge Barrett wrote separately to express concern

about the inconsistency and “staggering [complex-ity]” of the court’s saving clause

precedent. Id. at 863 (Barrett, J., concurring). The inconsistency and complexity of

the Seventh Circuit’s saving clause jurisprudence is due to Davenport’s

                                           17
                      1:19-cv-01305-JES # 11      Page 18 of 24




determination that Section 2255(h)(2) renders the motion remedy inadequate or

ineffective by its omission of retroactive Supreme Court decisions of statutory

interpretation as a basis to bring a successive motion. However, “[d]eciding what

competing values will or will not be sacrificed to the achievement of a particular

objective is the very essence of legislative choice[.]” Pension Benefit Guaranty Corp.

v. LTV Corp., 496 U.S. 633, 646-47 (1990) (quoting Rodriguez v. United States, 480

U.S. 522, 526 (1987)). Congress made a deliberate choice in enacting Section

2255(h)(2). When a deliberate congressional choice is judicially nullified, the result,

as one now can readily see, is the staggering complexity and inconsistency of the

court’s saving clause jurisprudence over the past 20 years. See Webster v. Daniels,

784 F.3d 1123, 1149 (7th Cir. 2015) (Easterbrook, J., dissenting) (“any creative judge

can find a reason for turning to § 2241 whenever a court of appeals decides that

§ 2255(h) blocks successive motion under that statute”). In sum, “[j]udicial

solutions beget judicial problems,” and “[t]he way courts have kludged the saving

clause is a perfect example.” Wright v. Spaulding, 939 F.3d 695, 707 (6th Cir. 2019)

(Thapar, J., concurring).

II.   In any event, Clark knew that he was prohibited from possessing a
      firearm at the time of his gun convictions

      But even if this Court finds that Clark’s claim is cognizable under Rehaif in

a 2241 petition, Clark’s own filings demonstrate that Clark not only knew he was

a felon—a fact Clark does not even dispute—but knew that his civil rights were
                                          18
                      1:19-cv-01305-JES # 11    Page 19 of 24




not restored prior to possessing the guns here. Thus, Clark’s 2241 petition should

be denied on that basis too.

      The primary factual support for Clark’s argument is his mistaken contention

that the government dismissed a previous federal complaint against him in 2000

because the government learned from the Wayne County Gun Board that

“[Clark’s] gun rights were not restricted.” (R. 2 at 93). But the notes that Clark

attaches to his petition establish the opposite. Those handwritten notes from the

Bureau of Alcohol, Tobacco and Firearms, detailing various events in Clark’s case,

contain the following entry from August 3, 2000: “Email request to confirm

whether gun rights restored by Wayne Cty. Gun Board – Negative.” (R. 2 at 100,

emphasis added). Those notes thus contradict, rather than support, Clark’s claim:

they show that his civil rights had not been restored. And to the extent Clark

reviewed those notes before 2005, when he possessed the guns underlying his

felon in possession convictions here, they could not have supported any belief that

his civil rights had been restored.

      The other documentation that Clark attaches to his petition likewise

undermines his claim. Clark claims that after the government dismissed its

complaint against him, he hired a lawyer “to help attain a concealed carrying

license since his right to possess had been established by both State and Federal

Courts.” (R. 2 at 93). But his only support for that contention is a letter dated

                                        19
                     1:19-cv-01305-JES # 11      Page 20 of 24




October 12, 2001, from his attorney to the Oakland County Concealed Weapons

Licensing Board. The letter reads:

      Dear Sirs,

      Enclosed herewith for filing please find Application for Restoration
      of Firearms Rights (MCL 28.424). If you should need any more
      information with respect to the enclosed Application or if you have
      any questions or comments, please do not hesitate to contact me.

(Id. at 105). Clark conspicuously fails to attach any response from the Oakland

County Concealed Weapons Licensing Board; nor does he allege that he ever

received one.

      That failure is fatal to Clark’s argument. First, it is curious that Clark would

hire an attorney to submit an application for the restoration of his gun rights in

October 2001 if, as Clark claims, his right to possess a firearm had been previously

established when the federal government dismissed its complaint against him in

2000. Second, the conduct underlying Clark’s gun convictions here took place in

February and May 2005—approximately three-and-a half years after Clark applied

for the restoration of his rights under Michigan law. (R. 259-2: Superseding

Indictment, Page ID 1654–55). Unless, bizarrely, Clark has withheld the fact that

he received a favorable response from the Oakland County Concealed Weapons

Licensing Board between October 2001 and February 2005, it would seem that

Clark did not receive such a response, and therefore knew in 2005 that his rights

had not been restored.
                                         20
                      1:19-cv-01305-JES # 11     Page 21 of 24




      This conclusion is further supported by the arguments that Clark made in

2006 when he attempted to have his two felon in possession counts dismissed. In

attempting to dismiss these counts, Clark argued that the 1992 Michigan law

establishing the procedure for those convicted of a felony to have their gun rights

restored violated the Ex Post Facto clauses of both the Michigan and United States

Constitutions. (R. 156: Motion to Dismiss Counts 41 and 42 of the Indictment, at

7). Clark even stated in his motion, “For purposes of this motion, Mr. Clark will

assume that his Michigan firearm rights have not been restored under this

procedure.” (Id.). If Clark’s gun rights had been successfully restored following his

2001 application to the Oakland County Concealed Weapons Licensing Board, he

would not have resorted to arguing about changes to the law from the early 1990s.

Instead, he would have just pointed to what happened in 2001. His decision to

litigate the earlier, legal question thus confirms that Clark knew when he

possessed the guns in 2005 that his rights had not actually been restored. And

what’s more, Clark cannot claim ignorance of the particular procedure under

which he was required to restore his rights, as he clearly attempted to have his

rights restored in 2001, but was unsuccessful.

      Rehaif requires the government to prove that a defendant had the requisite

knowledge under § 922(g), including that the defendant knew he had previously

convicted of a felony. Rehaif, 139 S. Ct. at 2200. While Clark now claims that he

                                         21
                      1:19-cv-01305-JES # 11     Page 22 of 24




lacked this intent because he thought that his right to possess a firearm had been

restored following his 1984 robbery conviction, the record shows otherwise.

Clark’s last-ditch attempt to challenge his gun convictions by presenting an

incomplete and false narrative to this Court regarding his knowledge of his gun

rights at the time of his 2005 convictions should be dismissed, and his petition

pursuant to 28 U.S.C. § 2241 should be denied.

III.   The concurrent sentence doctrine also bars Clark’s claim for relief

       Clark received several concurrent sentences for his crimes: a 600-month

sentence for continuing a criminal enterprise, several 48-month sentences for the

unlawful use of communication facilities, and two-120 month sentences for being

a felon in possession of a firearm. (Crim. R. 601: Amended Judgment, Pg. ID 7407–

13). Yet Clark’s present § 2241 petition only challenges his felon in possession

convictions. (See R. 1, R. 2). So even if Clark successfully challenged his felon in

possession convictions, he would still be required to serve the remainder of his

600-month sentence for continuing a criminal enterprise. In fact, Clark’s 120-

month sentences for his felon in possession convictions have already expired.

       The concurrent sentence doctrine is a discretionary bar to judicial review

that allows a court to “decline to review a conviction carrying a concurrent

sentence when one ‘concurrent’ conviction has been found valid.” United States v.

Kimberlin, 675 F.2d 866, 867 (7th Cir. 1982) (citing Benton v. Maryland, 395 U.S. 784,

                                         22
                       1:19-cv-01305-JES # 11      Page 23 of 24




801–802 (1969)). The application of this doctrine is appropriate here, where the

outcome of Clark’s § 2241 petition has no bearing on the remaining custodial

sentence he will serve. And the imposition of special assessments to each of Clark’s

convictions is irrelevant, as “[a] collateral attack under § 2241, § 2254, or § 2255

contests only custody . . . and not fines or special assessments” for purposes of the

concurrent sentence doctrine. Ryan v. United States, 688 F.3d 845, 848 (7th Cir.

2012).

         The application of the concurrent sentence doctrine is also particularly

appropriate in the context of a saving clause petition, which presents “‘the

unseemly spectacle of [a] federal district court[] trying the regularity of

proceedings had in [a] court[] of coordinate jurisdiction.’” Webster, 784 F.3d at 1148

(Easterbrook, J., dissenting) (citation omitted). This Court should avoid the

spectacle of telling a coordinate district court that it allegedly erred where, as here,

the puported Rehaif error would clearly have no impact on the petitoner’s

aggregate sentence. This fact is evidenced by the sentencing court’s re-imposition

of the same 600-month sentence on remand after direct appeal.

         The concurrent sentence doctrine therefore provides an additional reason to

deny Clark’s petition.




                                          23
                      1:19-cv-01305-JES # 11     Page 24 of 24




                                  CONCLUSION

      For the reasons presented, this Court should deny Clark’s petition for a writ

of habeas corpus.

                                         Respectfully submitted,

                                         JOHN C. MILHISER
                                         UNITED STATES ATTORNEY

                                 By:     /s/Greggory R. Walters
                                         Assistant United States Attorney
                                         One Technology Plaza
                                         211 Fulton Street, Suite 400
                                         Peoria, Illinois 61602
                                         (309) 671-7050


                          CERTIFICATE OF SERVICE

       I certify that on December 2, 2019, I electronically filed the foregoing, with
appendix, with the Clerk of the Court of the United States District Court for the
Central District of Illinois by using the CM/ECF system. Participants in the case
who are registered CM/ECF users will be served by the CM/ECF system. I further
certify that some of the participants in this case are not CM/ECF users. I have
mailed the foregoing, with appendix, by First-Class Mail and postage prepaid to
the following non-CM/ECF participant:
      Michael Anthony Clark
      Reg. No. 28321-039
      Federal Correction Institution
      FCI Pekin
      P.O. Box 5000
      Pekin, Illinois 61555

                                       /s/Greggory R. Walters
                                       Assistant United States Attorney



                                         24
